Title: Thomas Boylston Adams to John Adams, 20 January 1801
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir.
					Philadelphia 20th: January 1801
				
				I have your favor of the 15th: instt: and am pleased to find in it an interpretation of the 6th: Article of the Convention with France, which had escaped my reflection— Viewing it as a provision only to operate after the expiration of our treaty with G Britain, it may be both natural & proper, but as the time when it was to operate was not specified, many others, like myself, have supposed it to be quite incompatible with our precedent engagements—
				It has always appeared strange to me, that the same men and the same families, who during the first paroxism, which the french Revolution produced among all ranks of people in this Country, were led away with the most extravagant admirers & partizans of revolutionary doctrine, should have vibrated to the opposite extreme, without seeming to be aware of the glaring inconsistency of their behavior. In the years 1791. 2. 3–4. yourself & family were obnoxious to the greater part of the now high toned Oligarchiques, because you were firmly opposed, from conviction of their evil tendency, to the principles of the french Revolution, and it is remarkable, though not surprising, that a judicious and discriminating foreigner, should be the only one to applaud & to notice your opinions in this particular. I allude to the pamphlet of Mr: Gentz and the note to page 56. where he speaks of a conversation between M. de Brissot and yourself, for the authenticity of which fact he appeals to Brissot’s

tour itself. I have a vivid recollection that so early as the year 1789 when I was at New York, you drew my attention to two french works of great merit & singular application to the Revolution which had just then burst forth in France; and although I was then too young and too much a tyro in the french language, or the science of politics, to appreciate the records which those books contain—I have since read them with delight and I hope with improvement. The Books were L’esprit de la ligue, & L’esprit de la fronde. The Memoirs of Cardinal de Retz are of the latter period, and not less instructive than either. Our Countrymen, who affect to be so learned, so wise, and to have attained such perfection in the Science of government, are almost universally ignorant of all these repositories of wisdom and experience; and they are obstinately bent upon going over the same turbulent round of experiment, which must inevitably lead to the same pitiful & deplorable results, and all for the love of liberty—
				The adherents of Mr: Hamilton are men of violence; impetuous in their resentments and utterly regardless of the ties of gratitude. They can discern no title to favor or support in any but devoted partizans. In general they are hostile to our present institutions, and therefore feel no obligation imposed upon them to promote the success of them. They imagine that opposition is the only means to effect a change more consonant to their wishes. The Democrats, who are a vast majority when compared with this small band, profess that the design & scope of their opposition is to restore the Government of the Country to old, original principles. The plausibility of their doctrines is irresistibly persuasive with the multitude, who have in all ages been gulled out of their liberties by such gilded artifices. They yield to the syren song of these base & profligate seducers, who no sooner have robbed them of their chastity than they desert them, or impose heavier shackles than they wore before.
				The Judiciary Bill now labouring in the house of Representatives, excites some attention. I, for one, think that the salaries proposed for the Judges are too high. It is true that Two thousand dollars per annum, is a small compensation to men of the first talents and repute in their professions; but some discrimination proportioned to the different prices of living, in the several Circuits, ought to be made. The people of this Country are not lightly taxed for the degree of liberty & security & protection they enjoy— I will go as far as any individual in this Country, in contributing, according to my means, towards the support of a permanent, respectable and numerous Navy— It is all the defence we want against foreigners and

the only gurantee we shall ever obtain for our National growth. But in our domestic regulations, frugality bordering on parsimony would be excusable in order to secure the other object.
				Should the judiciary Bill be enacted into a law, this Session, there will be an host of officers to appoint, before the rising of Congress, and numerous applications will doubtless be made for those places. Mr: Ingersoll, who will be at Washington in February would be able, if consulted, to designate suitable characters in this State, and I hope his advice will be asked.
				I am with true respect & attachment / Your Son
				
					T B Adams.
				
			